                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED OF OMAHA LIFE
INSURANCE COMPANY,
                                                             8:19-CV-234
                    Plaintiff,

vs.                                                           ORDER

ACASS SYSTEMS, LLC, et al.,

                    Defendants.


      This matter is before the Court on the plaintiff's unopposed motion to
deposit funds into the registry of the Court (filing 15) and the Court's own order
of June 14, 2019 (filing 18) asking the parties to state their positions on
whether this case should be referred to the bankruptcy court. Having reviewed
the parties' responses, the Court is persuaded by the bankruptcy trustee's
position (filing 25).
      Specifically, the Court agrees that while reference to the bankruptcy
court is likely to be appropriate if, as suggested, the trustee asserts a core
bankruptcy crossclaim and other claims related to the bankruptcy are pled.
But, as the trustee points out, those claims are not yet pending. So, on the
claim currently pled—that is, the interpleader—reference is premature, and
interpleader is appropriate. Accordingly,


      IT IS ORDERED:


      1.     The plaintiff's unopposed motion to deposit funds into the
             registry of the Court (filing 15) is granted.
2.    The plaintiff may deposit the funds in its possession that are
      at issue with the Clerk of the Court pursuant to Fed. R. Civ.
      P. 67.


3.    The Clerk of the Court shall deposit the funds into an
      interest-bearing account until further order of the Court.


Dated this 11th day of July, 2019.


                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
